UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-4553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RANDALL CORNETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:08-cr-00056-MR-1)


Submitted:   August 20, 2010             Decided:   September 15, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Eric H. Imperial, LAW OFFICES OF ERIC H. IMPERIAL, Washington,
D.C., for Appellant. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randall Cornette appeals his conviction and 220-month

sentence for possession of a firearm by a felon, in violation of

18 U.S.C. § 922(g)(1) (2006).                Cornette’s attorney filed a brief

pursuant     to     Anders      v.   California,        386 U.S. 738    (1967),

contending       that   there    are    no       meritorious   issues    on    appeal.

Cornette filed a pro se supplemental brief and the Government

elected not to file a brief. 1                For the reasons that follow, we

affirm Cornette’s conviction but vacate his sentence and remand

for resentencing.

             “Regardless of whether the sentence imposed is inside

or   outside      the   [g]uidelines     range,       the   appellate    court      must

review     the    sentence      under   an       abuse-of-discretion      standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                    Appellate courts

are charged with reviewing sentences for both procedural and

substantive reasonableness.             Id.

             In    determining       procedural       reasonableness,         we   first

assess     whether      the   district        court    properly   calculated         the

defendant’s advisory guidelines range.                   Id. at 49-50.         We then

      1
        Though Cornette waived his right to appeal in his plea
agreement, the Government has not sought enforcement of the
waiver.    Accordingly, we will conduct our review pursuant to
Anders.    United States v. Poindexter, 492 F.3d 263, 271 (4th
Cir. 2007) (stating that, if Anders brief is filed in case with
appeal waiver, Government’s failure to respond “allow[s] this
court to perform the required Anders review”).



                                             2
determine whether the district court failed to consider the 18

U.S.C. § 3553(a) (2006) factors and any arguments presented by

the parties, treated the guidelines as mandatory, selected a

sentence       based     on     “clearly        erroneous    facts,”         or    failed   to

sufficiently explain the selected sentence.                             Id. at 51; United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                                 Finally,

we     review     the        substantive        reasonableness          of   the     sentence,

“taking        into     account      the    ‘totality        of     the      circumstances,

including       the     extent      of    any    variance        from    the      [g]uidelines

range.’”        Pauley, 511 F.3d at 473 (quoting Gall, 552 U.S. at

51).

               Our review of the record as required by Anders leads

us   to    conclude      that       the   district      court     committed        procedural

error     by    failing        to   adequately       explain      Cornette’s        sentence.

“When rendering a sentence, the district court ‘must make an

individualized          assessment         based     on     the     facts         presented.’”

United     States       v.    Carter,     564 F.3d 325,    328    (4th      Cir.   2009)

(quoting Gall, 552 U.S. at 50).                      An individualized assessment

results from the application of the relevant 18 U.S.C. § 3553(a)

(2006) factors to the particular circumstances of the defendant.

Id..      Additionally, the district court must articulate, in open

court, the particular reasons behind its sentence, “set[ting]

forth enough to satisfy the appellate court that [the district

judge] has considered the parties’ arguments and has a reasoned

                                                 3
basis for exercising his own legal decisionmaking authority.”

Id. (quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

A    court’s               failure         to    satisfactorily              articulate          its

individualized assessment constitutes reversible error.                                   Id.

                Here,        the     district     court     provided          no    explanation

whatsoever           for     its     chosen     sentence,        but     merely          noted    in

conclusory terms that it had considered the § 3553(a) factors.

As   the    record          does     not    demonstrate     that       the    district       court

conducted the requisite individualized assessment, and the court

did not provide reasoning for its chosen sentence sufficient to

permit     effective           appellate        review,     we   hold        that    Cornette’s

sentence is not procedurally reasonable.                               Cornette’s attorney

argued for a sentence different than that ultimately imposed,

thereby preserving this issue for appeal.                           See United States v.

Lynn, 592 F.3d 572, 578 (4th Cir. 2010) (“By drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed,        an    aggrieved        party    sufficiently        alerts         the    district

court      of        its     responsibility           to   render       an     individualized

explanation addressing those arguments, and thus preserves its

claim.”).            Accordingly, we conclude that the district court’s

failure to adequately explain Cornette’s sentence renders his

sentence        procedurally          unreasonable,        requiring         the    sentence     be

vacated.



                                                  4
          In accordance with Anders, we have examined the entire

record for any other meritorious issues and have found none. 2          We

therefore affirm Cornette’s conviction, vacate his sentence, and

remand for resentencing in accordance with Carter.             We dispense

with oral argument because the facts and legal contentions are

adequately   expressed   in   the   materials   before   the    court   and

argument will not aid the decisional process.

                                                     AFFIRMED IN PART,
                                                      VACATED IN PART,
                                                          AND REMANDED




     2
        Additionally, we have reviewed the issues raised in
Cornette’s pro se supplemental brief and find them to be without
merit.



                                    5